Name: 82/237/EEC: Commission Decision of 29 March 1982 approving a programme for the seed sector in the Land Lower-Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-04-21

 Avis juridique important|31982D023782/237/EEC: Commission Decision of 29 March 1982 approving a programme for the seed sector in the Land Lower-Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 106 , 21/04/1982 P. 0025 - 0025*****COMMISSION DECISION of 29 March 1982 approving a programme for the seed sector in the Land Lower-Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/237/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany forwarded its programme for the seed sector in the Land Lower-Saxony on 8 October 1981, Whereas the said programme relates to the creation, concentration and rationalization of facilities for the collection, processing, storing and packaging of seeds (cereal, herbage, leguminous and oilseeds) with the aim of adapting these facilities to the increasing demand for superior quality seeds; whereas it constitutes therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains the details for the cereal seed sector required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the cereal seed sector in Lower-Saxony; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the seed sector in the Land Lower-Saxony forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 8 October 1981 is hereby approved for the cereal seed sector. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.